Citation Nr: 0905106	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-24 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
March 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a December 2008 hearing conducted via 
videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as chronic sleep impairment with nightmares, 
persistent hallucinations and delusions, suicidal ideation, 
depression, impaired impulse control with unprovoked 
irritability and periods of violence, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships, with a Global Assessment of 
Functioning (GAF) scores representing "serious" symptoms.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but not 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial agency decision in April 2005.  The RO's May 
2003 notice letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies. 
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A.   § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Court has also recently issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), regarding the notice 
required for an increased compensation claim.  However, in 
Vazquez-Flores, the Court distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.  In any event, the veteran was provided 
Vazquez-Flores compliant notice in a letter dated in May 
2008, which also detailed the proper notice as to disability 
rating pursuant to the Court's Dingess determination.  While 
that letter did not provide notice as to effective date, such 
lack of notice is harmless error- since service connection 
was granted, and a rating was assigned effective the date of 
receipt of the claim, there is no potential effective date 
issue that would warrant additional notice.  Dingess, 19 Vet. 
App. at 473. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Cleveland 
VA Medical Center (VAMC) have also been obtained, as have 
Social Security Administration (SSA) records.  The veteran 
has not identified any additional records that should be 
obtained prior to a Board decision.  The veteran was afforded 
VA examinations in March 2005 and April 2008.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran's PTSD is currently evaluated as 50 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  
Under this diagnostic code, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 70 percent evaluation, but 
no more, for PTSD.  In this regard, March 2005 and April 2008 
VA examination reports and VA treatment records indicate that 
the veteran's PTSD is characterized by depression, suicidal 
ideation, chronic sleep impairment with nightmares, 
unprovoked irritability with occasional violence, social 
isolation, a neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  
In this regard, the Board notes a May 2008 psychiatric 
summary by the veteran's treating VA psychiatrist indicates 
the veteran suffers severe social impairment, suicidal 
ideation and continuous depression.  In addition, the veteran 
has also shown impaired impulse control with occasional 
violence.  For example, records indicate the veteran attacked 
his wife in February 2007 and held her at gunpoint.  All of 
the symptomatology described above is consistent with a 70 
percent disability evaluation.
However, such evidence does not demonstrate symptomatology 
severe enough to merit a 100 percent evaluation.  The Board 
acknowledges that the April 2008 VA examination report and 
recent outpatient records document auditory and visual 
hallucinations.  However, this is only one of the the 
criteria necessary for assignment of a 100 percent rating; 
such symptomatology, alone, is not sufficient to warrant a 
higher evaluation given the veteran's total disability 
picture.  For example, while the evidence clearly 
demonstrates that the veteran experiences impaired impulse 
control with unprovoked outbursts of anger, and occasional 
suicidal ideation, it does not indicate that the veteran is 
in persistent danger of hurting himself or others.  In this 
regard, the Board observes that the veteran denied 
suicidal/homicidal ideation during the March 2005 VA 
examination, and April and June 2008 VA treatment records 
indicate that the veteran was not in danger of hurting 
himself or others.  Finally, an August 2008 VA treatment note 
indicates that, while the veteran is chronically suicidal, he 
is able to keep from acting on these impulses. 

Furthermore, there is no competent evidence of any gross 
impairment in thought process, grossly inappropriate 
behavior, an intermittent inability to perform activities of 
daily living, a disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
Board acknowledges the veteran's assertion at the December 
2008 Board hearing that he occasionally forgets the names of 
relatives.  However, the Board observes that the March 2005 
VA examination report explicitly notes the veteran's memory 
and concentration were good, a July 2007 VA outpatient record 
reported no deficits in cognition and an August 2008 VA 
outpatient record found recent and remote memory were intact.  
Moreover, though the April 2008 VA examiner noted most of the 
veteran's activities of daily living were impacted due to 
PTSD, there is no indication he has an intermittent inability 
to perform these activities [Emphasis added].  

Also of record are the veteran's Global Assessment 
Functioning (GAF) scores.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The veteran's GAF scores have remained relatively constant 
through the appeal period in a range from 40 to 45.  A GAF 
score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social occupations, 
or school functioning (e.g., no friends, unable to keep a 
job), while a GAF score of 31 to 40 indicates some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations 
judgment, thinking or mood.  Therefore, Board observes that 
the veteran's recorded GAF scores are consistent with a 70 
percent evaluation and the symptomatology contemplated by 
such evaluation.

Overall, the evidence discussed above, to include the 
veteran's GAF scores, supports no more than a 70 percent 
rating.  The Board acknowledges that the evidence of record 
demonstrates that the veteran demonstrates some symptomology 
that may be more consistent with a 100 percent evaluation, 
namely persistent delusions and hallucinations; however, his 
overall disability picture does not warrant a higher rating 
in excess of 70 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 70 percent, and therefore, does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently-assigned 70 percent.  Specifically, the VA 
outpatient reports of record show consistent and relatively 
low GAF assignments over the years.  Accordingly, the 70 
percent rating which the Board is assigning for PTSD will be 
effective from April 25, 2003, the effective date of service 
connection.


ORDER

An initial evaluation of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


